

116 HR 6862 IH: Social Services Pandemic Disaster Relief Act
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6862IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Judy Chu of California (for herself, Mr. Danny K. Davis of Illinois, Ms. Sánchez, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide funding to States, localities, and community-based organizations for emergency aid and services in response to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Social Services Pandemic Disaster Relief Act.2.Funding to States, localities, and community-based organizations for emergency aid and services(a)Funding for States(1)Increase in funding for Social Services Block Grant Program(A)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $9,600,000,000, which shall be available for payments under section 2002 of the Social Security Act.(B)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by this paragraph, which shall be made available to States on an emergency basis for immediate obligation and expenditure.(C)Submission of Revised Pre-Expenditure ReportWithin 90 days after a State receives funds made available by this paragraph, the State shall submit to the Secretary a revised pre-expenditure report pursuant to title XX of the Social Security Act that describes how the State plans to administer the funds.(D)Obligation of funds by StatesA State to which funds made available by this paragraph are distributed shall obligate the funds not later than December 31, 2020.(E)Expenditure of funds by StatesA grantee to which a State (or a subgrantee to which a grantee) provides funds made available by this paragraph shall expend the funds not later than December 31, 2021.(2)Rules governing use of additional fundsA State to which funds made available by paragraph (1)(B) are distributed shall use the funds in accordance with the following:(A)Purpose(i)In generalThe State shall use the funds only to support the provision of emergency services to disadvantaged children, families, and households.(ii)Disadvantaged definedIn this paragraph, the term disadvantaged means, with respect to an entity, that the entity—(I)is an individual, or is located in a community, that is experiencing material hardship;(II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act;(III)is an individual, or is located in a community, with barriers to employment; or(IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of—(aa)influenza-like illnesses;(bb)COVID-like syndromic cases;(cc)documented COVID–19 cases; or(dd)positive test results as a percentage of total COVID–19 tests.(B)Pass-through to local entities(i)In the case of a State in which a county administers or contributes financially to the non-Federal share of the amounts expended in carrying out a State program funded under title IV of the Social Security Act, the State may pass at least 50 percent of all funds so made available through to—(I)the chief elected official of the city or county that administers the program; or(II)local government and community-based organizations.(ii)In the case of any other State and any State to which clause (i) applies that does not pass through funds as described in that clause, the State shall—(I)pass at least 50 percent of the funds through to—(aa)(AA)local governments that will expend or distribute the funds in consultation with community-based organizations with experience serving disadvantaged families or individuals; or(BB)community-based organizations with experience serving disadvantaged families and individuals; and(bb)sub-State areas in proportions based on the population of disadvantaged individuals living in the areas; and(II)report to the Secretary on how the State determined the amounts passed through pursuant to this clause.(C)Methods(i)In generalThe State shall use the funds only for—(I)administering emergency services;(II)providing short-term cash, non-cash, or in-kind emergency disaster relief;(III)providing services with demonstrated need in accordance with objective criteria that are made available to the public;(IV)operational costs directly related to providing services described in subclauses (I), (II), and (III);(V)local government emergency social service operations; and(VI)providing emergency social services to rural and frontier communities that may not have access to other emergency funding streams.(ii)Administering emergency services definedIn clause (i), the term administering emergency services means—(I)providing basic disaster relief, economic, and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders;(II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and(III)connecting individuals, children, and families to services or payments for which they may already be eligible.(D)Prohibitions(i)No individual eligibility determinations by grantees or subgranteesNeither a grantee to which the State provides the funds nor any subgrantee of such a grantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities.(ii)Applicability of certain social services block grant funds use limitationsThe State shall use the funds subject to the limitations in section 2005 of the Social Security Act, except that, for purposes of this clause, section 2005(a)(2) and 2005(a)(8) of such Act shall not apply.(iii)No supplantation of certain State fundsThe State may use the funds to supplement, not supplant, State general revenue funds for social services.(iv)Ban on use for certain costs reimbursable by FEMAThe State may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance.(b)Funding for federally recognized Indian Tribes and Tribal organizations(1)Grants(A)In generalWithin 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to federally recognized Indian Tribes and Tribal organizations.(B)Amount of grantThe amount of the grant for an Indian Tribe or Tribal organization shall bear the same ratio to the amount appropriated by paragraph (3) as the total amount of grants awarded to the Indian Tribe or Tribal organization under the Low-Income Home Energy Assistance Act of 1981 and the Community Service Block Grant for fiscal year 2020 bears to the total amount of grants awarded to all Indian Tribes and Tribal organizations under such Act and such Grant for the fiscal year.(2)Rules governing use of fundsAn entity to which a grant is made under paragraph (1) shall obligate the funds not later than December 31, 2020, and the funds shall be expended by grantees and subgrantees not later than December 31, 2021, and used in accordance with the following:(A)Purpose(i)In generalThe grantee shall use the funds only to support the provision of emergency services to disadvantaged households.(ii)Disadvantaged definedIn clause (i), the term disadvantaged means, with respect to an entity, that the entity—(I)is an individual, or is located in a community, that is experiencing material hardship;(II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act;(III)is an individual, or is located in a community, with barriers to employment; or(IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of—(aa)influenza-like illnesses;(bb)COVID-like syndromic cases;(cc)documented COVID–19 cases; or(dd)positive test results as a percentage of total COVID–19 tests.(B)Methods(i)In generalThe grantee shall use the funds only for—(I)administering emergency services;(II)providing short-term, non-cash, in-kind emergency disaster relief; and(III)tribal emergency social service operations.(ii)Administering emergency services definedIn clause (i), the term administering emergency services means—(I)providing basic economic and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders;(II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and(III)connecting individuals, children, and families to services or payments for which they may already be eligible.(C)Prohibitions(i)No individual eligibility determinations by grantees or subgranteesNeither the grantee nor any subgrantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities.(ii)Ban on use for certain costs reimbursable by FEMAThe grantee may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance.(3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $400,000,000 to carry out this subsection.